Citation Nr: 0814265	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  03-18 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date earlier than October 28, 
1999, for a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from January 1979 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  In a September 
2001 rating action, the RO increased the veteran's disability 
evaluation from zero percent to 20 percent for lumbosacral 
strain with degenerative disc disease (DDD) due to trauma 
under Diagnostic Codes (DCs) 5295-5293 (formerly coded as DC 
5295), effective from November 5, 1999.  The veteran filed a 
notice of disagreement (NOD) as to the evaluation and 
effective date assigned.  In a rating decision issued in June 
2002, the RO increased the evaluation for the back disorder 
to 60 percent disabling, effective from October 28, 1999.  
The RO also awarded entitlement to a TDIU effective from 
October 28, 1999.  The veteran, through his attorney, 
indicated that he was satisfied with the 60 percent schedular 
evaluation assigned and with the TDIU award; however, he 
filed an NOD as to the effective date assigned for that 
rating for his back disability, and as to the effective date 
assigned for TDIU.  

The Board in a November 2005 decision denied claims for 
effective dates earlier than October 28, 1999, both for 
assignment of a 60 percent evaluation for the low back 
disorder, and for the grant of TDIU.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court) and, pursuant to a Joint Motion for Remand 
filed by the appellant's attorney and the VA General Counsel 
and approved by order of the Court in September 2007, the 
Board's November 2005 decision was vacated in part.  
Specifically, the appellant abandoned the claim for an 
earlier effective date for assignment of a 60 percent 
evaluation for a low back disorder, but the Board decision 
was vacated to the extent of its denial of an earlier 
effective date for the grant of TDIU.  The present decision 
accordingly addresses the remaining issue of entitlement to 
an effective date earlier than October 28, 1999, for the 
grant of TDIU.  


FINDINGS OF FACT

1.  The RO's grant of a 60 percent rating for the veteran's 
low back disorder from October 28, 1999, effectively granted 
service connection for degenerative disc disease of the 
lumbar spine from that date, and assigned a 60 percent 
evaluation for a low back disorder based on that degenerative 
disc disease.  

2.  It is not disputed that prior to October 28, 1999, the 
veteran did not have one service-connected disability ratable 
at 60 percent or more, nor did he have two or more service-
connected disabilities with at least one service-connected 
disability ratable at 40 percent or more and the combined 
service-connected rating at least 70 percent or more.  

3.  The veteran has no pending claim before the Board for any 
of the following: a higher schedular rating for service-
connected disabilities prior to October 28, 1999; an 
effective date earlier than October 28, 1999, for assignment 
of a particular schedular rating for a service-connected 
disability; an earlier effective date than October 28, 1999, 
for service connection for any disorder; or service 
connection for any disorder.  

CONCLUSION OF LAW

The criteria for an effective date prior to October 28, 1999, 
for the award of TDIU have not been met.  38 U.S.C.A. §§ 
5100-5103A, 5106, 5107, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.400(a),(b),(o) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to the initial RO decision.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  However, if complete notice is not provided 
until after the initial adjudication, such a timing error can 
be cured by subsequent complete VCAA notice, followed by 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC.  Mayfield; Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

The notice requirements of the VCAA apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability. Dingess v. Nicholson, 19 
Vet. App. 473, 489 (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction.  Id; 
see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Dingess, supra; Pelegrini, 
supra.

As noted above, the Court held in Dingess that VA is also 
required to provide notice as to the effective date element 
of the claim prior to the initial adjudication of the claim.  
In this case, a VCAA notice on a claim for entitlement to 
service connection for degenerative disk disease (DDD) was 
provided to the veteran in March 2001, prior to the September 
2001 rating decision wherein the RO granted entitlement to 
service connection for DDD and assigned a 20 percent 
disability rating with an effective date of November 5, 1999.  
The veteran filed an NOD as to the percentage rating and the 
effective date assigned.  Then, as noted above, the rating 
was increased to 60 percent with an effective date of October 
28, 1999, and a TDIU was awarded with the same effective date 
of October 28, 1999.  The issue currently before the Board 
arose from the veteran's disagreement with those effective 
dates.  

It does not appear that applicable effective date notice was 
afforded prior to the initial rating action.  However, the 
Court has also held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based upon 
interpretation of law, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.").

In this case, the facts relevant to the earlier effective 
date claim are not in dispute as they pertain to the 
application of law herein.  The veteran and his attorney 
point to certain VA medical records as having raised earlier 
informal claims for TDIU.  While the Board acknowledges the 
existence of these records and that these records indeed 
raise issues of employability, including the possibility of 
unemployability due solely to service-connected disabilities 
(the Board does not make that latter determination herein), 
the Board here denies the earlier effective date claim based 
on the failure to satisfy the requisite service-connected 
disability ratings at the time these medical records raised 
the issue of employability, to meet the 38 C.F.R. § 4.16(a) 
minimum schedular requirement for TDIU.  On that basis an 
informal claim for TDIU cannot have been raised by the 
medical evidence to which the veteran and his attorney have 
made reference.  See Norris v. West, 12 Vet. App. 413 (1999).  
Therefore, the Board finds that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating the claim, and that VA has no further duty to 
notify him of the evidence needed to substantiate his claim.  
See 38 U.S.C.A. § 5103A.
II.  Claim of Entitlement to EED for TDIU

The veteran contends, through counsel, that he is entitled to 
an earlier effective date for TDIU based on VA medical 
records raising the issue of TDIU, which the veteran contends 
should have been construed as informal claims for TDIU, and 
on which basis, the veteran contends, an earlier effective 
date than the assigned October 28, 1999, should be granted 
for TDIU.  Upon thorough review of the record, the veteran's 
attorney points to four VA medical records as supporting an 
informal claim for TDIU:  two VA progress notes, both dated 
May 7, 1985; a December 30, 1985, treatment record; and a 
July 1993 treatment record.  However, as discussed below, the 
Board finds that these records cannot serve as informal 
claims for TDIU, because the veteran at those times was not 
yet awarded service-connected disability ratings meeting the 
minimum schedular criteria for a 38 C.F.R. § 4.16(a) TDIU 
claim.  

The effective date of a grant of service connection shall be 
the date of receipt of claim or the date at which entitlement 
arose, whichever is later.  The effective date for 
entitlement to an increased rating for a service-connected 
disorder is the earliest date as of which it was factually 
ascertainable that an increase had occurred, provided a claim 
is received within one year of such date.  Otherwise, the 
effective date for such an increased rating is the date of 
receipt of the claim for increase.  38 U.S.C.A. § 5110(a), 
(b)(2); 38 C.F.R. § 3.400(o)(2); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).

As regards claims for increased ratings for service-connected 
disabilities, VA medical records are considered to be 
constructively of record in the claims folder on the dates 
they are created at a VA medical facility.  Private (i.e., 
non-VA) clinical records are deemed to be a part of the 
claims folder on the dates they are received by the RO.  
38 C.F.R. § 3.157(b) (2007).  

A claim is defined as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit." 38 C.F.R. 
§ 3.1(p).  Any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by the VA may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2007).

VA records will be accepted as an informal claim for benefits 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree. 38 C.F.R. § 3.157(b) and (b)(1); see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992) (38 C.F.R. 
§ 3.157(b) provides that the date of an outpatient or 
hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted); Lalonde v. West, 12 
Vet. App. 377, 382 (1999) (because the appellant had not been 
granted service connection for his anxiety disorder, the mere 
receipt of medical records could not be construed as an 
informal claim); Kessel v. West, 13 Vet. App. 9, 23 (1999) 
(where there has not been a prior allowance or disallowance 
of a claim for service connection for a claimed condition, 
any examination reports could not be accepted as an informal 
claim).

A claim for TDIU is a claim for increased rating for purposes 
of assigning an effective date, pursuant to 38 U.S.C.A. 
§ 5110(b)(2), with an effective date to be assigned up to one 
year prior to the date of receipt of claim.  Dalton v. 
Nicholson, 21 Vet. App. 23, 31-32 (2007).  However, as 
discussed below, the an informal claim for TDIU is not the 
same as an informal claim for increased rating where the 
informal claim is based on medical evidence received as 
opposed to explicit informal claim in a submitted statement 
by the veteran.  

A TDIU rating may be assigned where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability it must be ratable at 60 percent or more, and 
if there are two or more disabilities at least one disability 
must be ratable at 40 percent or more and the combined rating 
must be at least 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Advancing age, any impairment caused by conditions 
that are not service connected, and prior unemployability 
status must be disregarded when determining whether a veteran 
currently is unemployable.  38 C.F.R. § 4.16(a).

In Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007), the 
Court held that when a reasonably raised claim has not itself 
been adjudicated previously, it remains pending "until there 
is either a recognition of the substance of the claim in an 
RO decision from which a claimant could deduce that the claim 
was adjudicated or an explicit adjudication of a subsequent 
'claim' of the same disability."  Id., citing 38 C.F.R. 
§ 3.160(c); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 
2006); Myers v. Principi, 16 Vet. App. 228 (2002).  

In this case, the veteran contends that an informal claim for 
TDIU was reasonably raised by medical records prior to 
October 28, 1999.  However, the rule in Norris v. West, 12 
Vet. App. 413 (1999), as applicable in this case, precludes 
finding an informal claim for TDIU on that basis prior to 
October 28, 1999.  The Court in Norris recognized that there 
can be an informal claim for TDIU where the veteran has been 
service-connected for disability and meets the minimum 
schedular criteria under 38 C.F.R. § 4.16(a) for TDIU, and a 
VA examination report indicates that the veteran is 
unemployable due to the disability.  Id. at 421; as discussed 
in Ingram, 457 F.3d at 244.  In the present case, however, 
the veteran did not meet the minimum schedular criteria under 
38 C.F.R. § 4.16(a) for TDIU prior to October 28, 1999.

The Joint Motion for Remand in this case calls attention to 
other cases which have been distinguished from Norris, but 
these are ultimately immaterial.  As the Court pointed out in 
Ingram, the subsequent case of Roberson v. Principi, 251 F.3d 
1378, 1383-84 (2001) was distinguished from Norris, in that 
in Norris the prior pending informal claim for TDIU raised by 
medical evidence indicating unemployability was preserved 
until such issue was subsequently adjudicated because there 
was no intervening determination on a claim for an increased 
rating, whereas in Roberson, an informal claim for TDIU 
arising from a medical record was held not to survive a 
subsequent RO (initial) rating decision not granting a total 
rating.  Ingram, 21 Vet. App. at 249; citing Roberson, supra.  
As also recognized in Ingram, the Deshotel case made it clear 
that, where an RO decision acts on one of two raised claims 
but does not specifically address the second claim, that 
"second claim is deemed denied, and the appeal period begins 
to run."  Deshotel, 457 F.3d at 1261; as cited by Ingram, 
457 F.3d at 249.  The Court in Ingram was careful to note 
that Robison and its line of cases was distinguishable from 
Norris based on the absence in Norris of an intervening 
determination as to an underlying disability to vitiate 
preservation of a TDIU claim, as contrasted with the presence 
of such an intervening determination in Robison.  Ingram, 
supra, at 249.  However, the Board does not here concern 
itself with extinguishment of a prior informal claim, but 
rather with whether a prior informal claim for TDIU was 
present at all.  

In summary, the Court in Ingram did not derogate from the 
conclusion that Norris was still good law with respect to its 
delineation of when an informal claim for TDIU is raised by 
the medical record, just as Roberson is still good law with 
respect to when such an informal claim, once raised, is 
impliedly denied.  Id.  Here, however, questions of implied 
denial or deemed denial (or other basis of extinguishment) of 
a prior informal claim are not applicable, because, as the 
Board determines herein, there was no prior informal claim 
for TDIU.  

In the present case, relying on Norris, the Board finds that 
because the veteran was not assigned schedular ratings 
meeting the minimum schedular criteria for a claim for TDIU 
under 38 C.F.R. § 4.16(a) until the October 28, 1999, 
effective date of assignment of a 60 percent disability 
evaluation for lumbosacral strain with degenerative disc 
disease, any medical record prior to that date could not 
constitute an informal claim for TDIU.  Norris, 12 Vet. App. 
at 421 (1999).

Because the Board herein finds that prior medical evidence 
could not have raised an informal claim for TDIU prior to 
October 28, 1999, there is no basis for an earlier effective 
date for TDIU prior to October 28, 1999, in the absence of a 
collateral attack on prior rating decisions (e.g., on the 
basis of clear and unmistakable error).  There is no pending 
collateral attack on prior rating decisions denying service 
connection or increased evaluations for disabilities.  By the 
September 2007 Joint Motion, the parties recognized as 
abandoned a claim for an earlier effective date than October 
28, 1999, for a 60 percent rating for lumbosacral strain with 
degenerative disc disease.  

Under the aw applicable to this case, the veteran met the 
minimum schedular criteria for a TDIU claim under 38 C.F.R. 
§ 4.16(a) on October 28, 1999, which was the date the 
veteran's attorney submitted a request to reopen a claim for 
service connection for degenerative disc disease.  Based on 
that request to reopen, the RO by an October 2003 decision 
granted a 60 percent evaluation for lumbosacral strain with 
degenerative disc disease effective from October 28, 1999, 
impliedly based on the grant of service connection for 
degenerative disc disease from that date.  Thus, the veteran 
met the minimum schedular basis for TDIU under 38 C.F.R. 
§ 4.16(a) by the grant of service connection for degenerative 
disc disease, effective on and after October 28, 1999.  
Accordingly, the appropriate rule for considering the 
effective date in such a circumstance is the rule governing 
the effective date for a grant of service connection, which 
(for purposes of this determination) is the date of receipt 
of a claim or a request to reopen a previously finally denied 
claim, or the date on which entitlement occurred, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
prior Board decision in April 1997 denying reopening of a 
claim for service connection for degenerative disc disease 
was final, and hence there is no basis for an effective date 
earlier than October 28, 1999, the date of the next receipt 
of a request to reopen a claim for service connection for 
degenerative disc disease.  38 C.F.R. § 3.400.  

The veteran is not currently contesting the effective date 
for the grant of service connection for degenerative disc 
disease, and that issue is not before the Board.  
Accordingly, there is no basis in law for a grant of an 
effective date for TDIU earlier than the October 28, 1999, 
date assigned.  38 C.F.R. § 3.400.  Earlier medical evidence 
indicating unemployability could not constitute an informal 
claim for TDIU because the veteran did not meet the minimum 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a), prior 
to October 28, 1999.  Norris.  

The Federal Circuit in Roberson also stated, "Once a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, the "identify the benefit 
sought" requirement of 38 C.F.R. §  3.155(a) is met and the 
VA must consider TDIU."  Roberson, 251 F.3d at 1384.  
However, as the Court in Ingram noted, Roberson is 
distinguishable from Norris, in that while Norris addressed 
informal claims presented by the medical record following an 
adjudication of a rating claim, Roberson addressed a 
simultaneous submission of a claim for service connection and 
evidence raising TDIU.  The Roberson case of a claim for a 
disability and simultaneous submission of evidence raising 
TDIU is not this case.  The evidence pointed to by the 
appellanr prior to October 28, 1999, as raising TDIU does not 
in the instant case serve as that component to "identify the 
benefit sought" pursuant to 38 C.F.R. § 3.155(a), because 
there was no concurrent, distinct claim for TDIU submitted by 
the veteran.  Rather, the veteran here wishes the medical 
evidence raising TDIU to stand alone as an informal claim for 
TDIU.  For that purpose, the Norris requirement of a 
disability rating meeting the schedular requirements of 
38 C.F.R. § 4.16(a) must be met, and that requirement was not 
met in this case prior to October 28, 1999.  

While the Court-approved Joint Motion in this case cites to 
Dalton v. Nicholson, 21 Vet. App. 23, that case does not 
alter the Board's analysis herein.  In that case, evidence of 
unemployability was recognized as evidence of increased 
disability.  That rule does not alter the requirement that, 
before medical evidence of unemployability may serve as an 
informal claim for TDIU, the claimant must have been assigned 
the minimum schedular rating meeting the criteria for TDIU 
under 38 C.F.R. § 4.16(a).  Norris; cf. Dalton.

The Board notes that rule in Norris, delineating the 
requirements for a medical record to serve as an informal 
claim for TDIU, is appropriate in the veteran's case.  The 
evidentiary record illustrates the inherent difficulties in 
relying on statements by medical providers, whether these are 
merely recordations of the veteran's own statements to the 
provider concerning his capacity for employment, or are 
summary comments by the provider based upon the limited 
medical review which may be incident to medical treatment or 
evaluation.  When a medical professional is not specifically 
tasked with making a judgment based upon a careful review of 
the entire evidentiary record, the statements regarding 
employability as recorded within the medical record may not 
be of such a nature as to legitimately raise the TDIU issue 
for purposes of an informal claim.  

Here, an October 1998 VA examination of the veteran's spine 
for compensation purposes is illustrative of the problem in 
this case.  The examiner noted that the veteran had a pained 
demeanor, which was not necessarily representative of the 
underlying level of disability or even the level of pain 
experienced, but rather was representative of the veteran's 
presentation, or manner of self-expression as to how he felt.  
The examiner then expressed doubt as to whether any employer 
would hire an individual who displayed such a painful 
demeanor.  There is no support in the law for a finding that 
such a comment by the VA examiner constitutes an informal 
claim for TDIU.  Such comments by examiners are perhaps 
overly broad, and do not necessarily speak to actual 
employment capacity due to service-connected disabilities, or 
to any intention with regard to claims and benefits on the 
part of the veteran.  Also in that same record, the examiner 
went on to opine that he believed the veteran was capable of 
sedentary work.  To the extent the latter comment is 
probative, it cuts against a claim for TDIU arising from that 
record.  This is why indistinct or indefinite statements 
addressing issues of employment capacity within medical 
records, whether with intent to address issues of 
employability as raised by the veteran or not, invariably 
present no clear basis for discerning whether a claim for 
TDIU has been raised.  

The Norris rule, requiring that the veteran meet the minimum 
rating requirements for a 38 C.F.R. § 4.16(a) TDIU claim at 
the time of a medical record raising the issue in order for 
that medical record to serve as an informal claim for TDIU, 
serves as a useful compromise, avoiding the difficult 
circumstances where, as here, an earlier effective date claim 
for TDIU is presented, and multiple medical records at 
various times in the past have mentioned the veteran's 
employment, or lack thereof, without any clarity of intent, 
and where service-connected disabilities were not then 
sufficiently rated to trigger TDIU eligibility.  Thus, the 
Norris rule preserves judicial efficiency by avoiding overly-
broad interpretations of when an informal claim for TDIU is 
raised, and thereby avoiding post hoc adjudications of 
meritless claims that were never actually raised.  

The veteran's representative has argued that 38 C.F.R. 
§ 3.157(b)(1) must be considered as applicable to the present 
earlier-effective-date claim.  However, 38 C.F.R. 
§ 3.157(b)(1) provides that the date of VA examination or 
hospitalization may serve as the effective date of receipt of 
a claim for an increased rating or a claim to reopen, as an 
informal claim, provided the report relates to a disability 
for which service connection has already been established, or 
provided that a claim specifying the benefit sought is 
received within one year thereafter.  38 C.F.R. 
§ 3.157(b)(1).   This regulation thus provides for a basis 
for an effective date within a year prior to receipt of a 
formal or informal claim for an increased rating, based on 
medical evidence.  It does not afford a basis for considering 
the medical record itself to be an informal claim.  

The veteran's claim of entitlement to an earlier effective 
date for TDIU is barred by law, and there is no dispute as to 
the underlying facts.  Under such circumstances, his claim of 
entitlement to VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date for TDIU earlier than 
October 28, 1999, is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


